Citation Nr: 0614443	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to December 
1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO).


FINDING OF FACT

The veteran's lumbar spine disability is manifested by a 
severely limited range of lumbar spine motion due to pain, 
with radiating pain, hyporeflexia, and recurrent acute flare-
ups, but no evidence of ankylosis of the entire spine. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no higher, for 
a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (effective prior to September 26, 2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2001 and May 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by § 5103(a) and § 3.159(b).  The VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, providing a VA examination in June 2004, and 
completing the requested development in the December 2003 
Board remand.  

The veteran seeks a disability rating in excess of 40 percent 
under Diagnostic Code (DC) 5295 for lumbosacral strain.  
Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, DC 5235-5243 (2005).  The veteran is 
currently rated under the pre-amended, or "old," rating 
formula for lumbosacral strain.  Because this claim was filed 
prior to the amendment, both the "old" and "new" rating 
formulas must be considered.  The new rating formulas may 
only be applied after September 26, 2003, however.  

A June 2004 VA examination reveals the veteran complains of 
chronic back pain with radiation to both lower extremities.  
The examiner noted that the veteran's range of motion with 
pain was 0 to 5 degrees flexion, 0 degrees extension, and 0 
to 5 degrees bilateral flexion and bilateral rotation.  There 
was tenderness throughout the thoracolumbar and lumbar sacral 
spine.  The veteran has been diagnosed with degenerative disc 
disease at L5 to S1, L1 to L2, and L4-5.  

Based on the evidence of record, a 60 percent rating is 
warranted under the "old" DC 5293 for degenerative disc 
disease.  A 60 percent rating under DC 5293 requires 
pronounced intervertebral disc syndrome (IDS), with little 
intermittent relief from persistent symptoms compatible with 
sciatic neuropathy, and characteristic pain, demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the IDS.  The veteran has 
been diagnosed with IDS.  The June 2004 VA examination 
reported that the veteran was markedly stiff with an antalgic 
posture and an extremely antalgic, very slow gait.  The 
veteran's sensation was intact, but reflexes were 
hyporeflexic, which the examiner attributed to diabetes.  The 
veteran's bilateral lower extremity muscle power was rated at 
3/5.  The veteran reported that he had about 20 episodes of 
flare-ups a year, requiring him to stay in bed for about two 
days at a time.  The veteran also complains of chronic 
radiating pain.  These findings indicate that the veteran has 
pronounced IDS with persistent symptoms allowing little 
intermittent relief; consequently a 60 percent rating is 
warranted under DC 5293.

The Board has considered whether a higher rating is available 
under a different rating code.  A rating higher than 60 
percent is not available under the "old" rating codes for 
the spine.  The new rating criteria provide a 100 percent 
rating for unfavorable ankylosis of the entire spine.  There 
is no finding of unfavorable ankylosis of the entire spine, 
however; consequently, a rating in excess of 60 percent is 
not warranted for the veteran's lumbar spine disability.  Nor 
would an evaluation based on limitation of motion (40 
percent, Diagnostic Code 5243) and mild sciatic neuropathy 
(10 percent each leg, Diagnostic Code 8520) provide a rating 
higher than 60 percent.  See General Rating Formula for 
Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Note 
(1).


ORDER

An increased rating of 60 percent, but no higher, for a 
lumbar spine disability is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


